IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JEFFREY P.,                                              No. 82363
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,                                 MEV
                 IN AND FOR THE COUNTY OF CLARK;
                 AND THE HONORABLE DAVID S.                                    SEP 1 7 2021
                 GIBSON, JR., DISTRICT JUDGE,                               EuzAurri
                                                                         CLE           RUviL !..)0LIRT
                 Respondents,
                                                                               DEPUTY CLERX
                 and
                 STATE OF NEVADA DEPARTMENT OF
                 FAMILY SERVICES; LINDA S.; AND
                 S.S.-P.,
                 Real Parties in Interest.

                      ORDER GRANTING PETITION FOR A WRIT OF MANDAMUS
                             This original petition for a writ of mandamus or prohibition
                 challenges a district court order removing petitioner Jeffrey P. from the
                 minor child's birth certificate in a protective custody action.' The child was
                 born to Jeffrey P. and real party in interest Linda S. during their marriage.
                 During their divorce proceedings, Jeffrey learned the child was not his
                 biological child. In the divorce decree, the parties stipulated that the child
                 was not Jeffrey's biological child, that there are no children who are the
                 issue of the marriage, and Linda may obtain a new birth certificate for the
                 child. Linda never amended the child's birth certificate and Jeffrey



                       'While Jeffrey sought a writ of prohibition in the alternative, a writ
                 of mandamus is the more appropriate relief because the district court had
                 jurisdiction to make a parentage determination.

                        Pursuant to NRAP 34(f)(1), we have determined that oral argument
                 is not warranted in this appeal.
SUPREME COURT'
       Of
      NEVADA


101
                                                                                71- 7(933
                remained in the child's life in a parental role by providing financial support
                for the child and having summer visitation with the child after Jeffrey
                relocated out of the state.
                             When real party in interest, Department of Family Services
                (DFS), removed the child from Linda's care the first time, the child was
                placed with Jeffrey until the child could be returned to Linda's care. When
                DFS removed the child a second time, it did not give Jeffrey notice of the
                protective custody action or its motion to amend the child's birth certificate
                in accordance with the divorce decree. The district court granted the motion
                to amend the child's birth certificate to remove Jeffrey's name as the child's
                father. When Jeffrey learned of that order, he immediately filed a motion
                to set it aside and sought to have the child placed with him. The district
                court denied the motion to set aside the order but placed the child with
                Jeffrey as fictive kin.
                             Having considered the petition, answers, reply, and supporting
                documents, we conclude that writ relief is warranted because the district
                court should have held an evidentiary hearing before making a parentage
                determination when there was no current parentage information available
                and when the party who may oppose the parentage request was not
                provided notice of the action. See NRS 34.160 (providing that mandarnus
                relief is available to compel the performance of an act that the law requires
                as a duty resulting from an office, trust or station, or to control an arbitrary
                or capricious exercise of discretion); Intl Garne Tech., Inc. v. Second Judicial
                Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008) (same); see also St.
                Mary v. Danion, 129 Nev. 647, 649, 309 P.3d 1027, 1029 (2013) (concluding
                that the district court erred by not holding an evidentiary hearing in a
                disputed parentage matter); Mesi v. Mesi, 136 Nev., Adv. Op. 89, 478 P.3d

SUPREME COURT
     OF
   NEVADA
                                                       2
366, 369 (2020) (explaining that due process requires an interested party be
given an opportunity to be heard). While the divorce decree recognized that
Jeffrey was not the child's biological father and there were no children as
issue of the marriage, it did not conclude Jeffrey was not the child's father.
Further, because the divorce decree did not order the birth certificate
amended as required by NRS 126.161(2), the district court's order directing
the amendment of the birth certificate in the protective custody matter was
a parentage determination, which could not occur without notice to Jeffrey
and an evidentiary hearing if the parentage request was reasonably
opposed.
            DFS, the party that filed the motion to amend the birth
certificate, was aware of evidence that would indicate Jeffrey was the child's
presumed or putative parent. See NRS 432B.470(2) (requiring notice of a
protective custody action be sent to a parent or person responsible for the
child's welfare). Jeffrey was still listed as the child's father on the birth
certificate at the time of removal and the child was born during Jeffrey and
Linda's marriage. See NRS 126.051(1)(a) (providing a man is presumed the
father of a child born during the marriage). Additionally, since the divorce
decree, Jeffrey had received the child into his home and held the child out
as his own.    See NRS 126.051(1)(d) (providing a man can be a child's
putative parent by receiving the child into his home and openly holding the
child out as his own). Thus, no amendment of the birth certificate could be
ordered without first providing notice to Jeffrey. See J.D. Constr., Inc. v.
IBEX Int? Grp., LLC, 126 Nev. 366, 376, 240 P.3d 1033, 1040 (2010)
(explaining that due process requires notice and an opportunity to be
heard). Accordingly, the order amending the birth certificate was a
parentage determination made without notice to the presumed or putative



                                      3
                parent and without adequate evidence. Because the district court thus
                erred in granting the motion to amend the birth certificate and in denying
                petitioner's motion to set aside that order, we
                             ORDER the petition GRANTED AND DIRECT THE CLERK
                OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                district court to vacate the order amending the birth certificate.2



                                                          AI`       , C•J.
                                        Hardesty


                      14/4(..0
                      ,                   , J.                                        Sr.J.
                Stiglich                                   Gib ons




                cc:   Hon. David S. Gibson, Jr., District Judge
                      The Grigsby Law Group
                      Price Beckstrom, PLLC
                      Keels Law Group
                      Attorney General/Carson City
                      Clark County District Attorney/Juvenile Division
                      Eighth District Court Clerk




                      2The  Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COupr
     OF
   NEVADA
                                                      4